             Case 18-12012-LSS    Doc 222   Filed 10/23/18      Page 1 of 12



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF DELAWARE

                                             Chapter 11
In re
                                             Case Nos. 18-12012 (LSS), et seq.
OPEN ROAD FILMS, LLC, et al.,                (Jointly Administered)
                    Debtors.                 Hearing Date: November 9, 2018, 10:00 A.M.
                                             Objections due by: November 2, 2018, 4:00 P.M.


     REDROVER CO. LTD.’S MOTION FOR ENTRY OF AN ORDER
    COMPELLING ASSUMPTION OR REJECTION OF EXECUTORY
   CONTRACTS, ADEQUATE PROTECTION, AND RELATED RELIEF

        Redrover Co. Ltd. (“Movant”), by its undersigned attorney, hereby files this

Motion For Entry Of An Order Compelling Assumption Or Rejection Of

Executory Contracts, Adequate Protection, And Related Relief, and in support

hereof states as follows:

                                  JURISDICTION

        1.    The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§

157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated as of February 29, 2012.

This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper under 28 U.S.C. §§ 1408 and 1409.

                                      FACTS

        2.    On September 6, 2018 (the “Petition Date”), Open Road Films, LLC

(the “Debtor”) and certain of its affiliates (collectively with the Debtor, the
            Case 18-12012-LSS      Doc 222      Filed 10/23/18   Page 2 of 12



“Debtors”) filed voluntary petitions for relief under chapter 11 of the Bankruptcy

Code. Since the Petition Date, the Debtors have managed their affairs and

remained in possession of their assets as debtors in possession pursuant to 11

U.S.C. §§ 1107 and 1108.

      3.     On the Petition Date, the Debtor was a party to three distribution

agreements (collectively, the “Agreements”) with Movant, pursuant to which the

Debtor agreed to handle the distribution of three licensed films, The Nut Job,

Spark, and The Nut Job 2 (collectively, the “Films”). Each of the three Agreements

contains slightly different language, but they contain mostly similar provisions. In

each case, Movant licenses the Debtor to distribute the respective film and

provides for a waterfall of distribution of the proceeds received by the Debtor on

account of the license.

      4.      Under each of the Agreements, the Debtor has granted, and Movant

retains, a lien or security interest in the proceeds of the Films. Movant recorded a

UCC-1 financing statement on June 3, 2011 in the Delaware Secretary of State’s

Division of Corporations to perfect its security interest.

      5.     Upon information and belief, the royalties received on account of the

Films are not earned directly by the Debtor but are instead sublicensed to other

parties, who bring the Films to market and send the proceeds to the Debtor to be

divided in accordance with the Agreements. These parties typically have



                                          -2-
            Case 18-12012-LSS    Doc 222       Filed 10/23/18   Page 3 of 12



subdistribution contracts, but Movant is not in privity with them and is often not

informed who they are.

       6.    On the Petition Date, the Debtors filed a Motion for Entry of Interim

and Final Orders, Pursuant to Sections 105(a), 361, 362, 363(c), 503(b), and 507(b)

of the Bankruptcy Code, (I) Authorizing Debtors to Use Cash Collateral, (II)

Granting Adequate Protection, (III) Setting Final Hearing, and (IV) Granting

Related Relief (Docket No. 6) (the “Cash Collateral Motion”), and a final order

authorizing the Debtors to use cash collateral (the “Cash Collateral Order”) was

entered by the Court on October 2, 2018 (Docket No. 135).

       7.    Under the Cash Collateral Order, the Debtors have been authorized to

use ongoing revenues to cover certain administrative expenses of the estates, in

accordance with a budget attached to the order. Upon information and belief, the

budget reflects revenues that include the proceeds from the Agreements but does

not reflect payment to Movant for the ongoing use of the Agreements by the

estates.

       8.    The justification offered by the Debtors for this disparity is that they

are hopeful to complete a sale process by the first week of November, and to the

extent that the Agreements are assumed, any amounts owed to Movant will be paid

as part of a cure. Indeed, since entry of the Cash Collateral Order, the record has




                                         -3-
             Case 18-12012-LSS       Doc 222     Filed 10/23/18   Page 4 of 12



shown progress towards achieving the sale-related milestones proposed by the

Debtors at the outset of the case.

       9.     Because of the relatively short timeframe to conduct a sale, Movant

did not oppose entry of a final order, even though the budget did not provide for

immediate payment to Movant. Both the face of the Cash Collateral Order and the

comments made by the parties and the Court at the final cash collateral hearing,

however, were clear that “Participation Counterparties” (as defined in the order, a

class that includes Movant in its capacity as producer of the Films) were not

waiving any rights or conceding any lien positions.

       10.    The Debtors successfully obtained an order establishing bidding

procedures in this case by the date required under the Cash Collateral Order, but as

of the date hereof, it does not appear that they have secured a stalking horse.

Therefore, it is impossible to predict whether a buyer may seek to acquire the

Agreements as part of a purchase of the Debtors’ assets—or whether there will be

a buyer at all.

       11.    Movant was willing to allow the Debtors a reasonable, stated time in

order to find a buyer to assume the Agreements, which would include curing the

defaults. If that buyer materializes, then the relief requested in this motion may

become moot. If no buyer materializes, or there is a delay beyond the November 9,




                                           -4-
            Case 18-12012-LSS     Doc 222      Filed 10/23/18   Page 5 of 12



2018 hearing date to approve the sale, Movant does not want to sustain further loss

as a result of any delay.

                  RELIEF REQUESTED AND BASIS THEREFOR

      12.    In this motion Movant requests entry of an order containing the

following relief:

             a.     Directing that each of the Agreements be rejected by the Debtor
                    automatically within 28 days after entry of the order, except to
                    the extension the Debtor files a motion to assume them and
                    tenders the full cure amount in cash;

             b.     Directing that, effective at the same time as the rejection of any
                    of the Agreements, any subdistribution agreement(s) between
                    the Debtor and third parties regarding the respective Film(s)
                    should also be rejected;

             c.     Requiring the Debtor to turn over to Movant any remaining
                    deposits or escrows relating to P&A expenses under any of the
                    Agreements;

             d.     Modifying the Cash Collateral Order so as to prohibit the use of
                    the revenues received on account of the Agreements except as
                    set forth in the Agreements;

             e.     Providing adequate protection to Movant of its interest as
                    counterparty to the Agreements by conditioning Movant’s
                    ongoing obligations under the Agreements (including but not
                    limited to the licensing of the intellectual property constituting
                    the Films) upon the Debtor’s compliance with the terms
                    described above; and

             f.     Granting Movant relief from the automatic stay to terminate
                    any of the Agreements that are rejected by the Debtor and to
                    contract directly with other distributors and third parties with
                    respect to distribution of the Films, including but not limited to
                    any of the parties that had or have subdistribution agreements
                    with the Debtor.


                                         -5-
            Case 18-12012-LSS     Doc 222      Filed 10/23/18   Page 6 of 12



I.    EACH OF THE AGREEMENTS SHOULD BE REJECTED BY THE
      DEBTOR AUTOMATICALLY WITHIN 28 DAYS AFTER ENTRY OF
      THE ORDER, EXCEPT TO THE EXTENSION THE DEBTOR FILES A
      MOTION TO ASSUME THEM AND TENDERS THE FULL CURE
      AMOUNT IN CASH.

      13.    Section 365(d)(2) of the Bankruptcy Code provides in relevant part:

                   In a case under Chapter 9, 11, 12, or 13 of this title, the trustee
                   may assume or reject an executory contract . . . at any time
                   before the confirmation of a plan but the court, on request of
                   any party to such contract or lease, may order the trustee to
                   determine within a specified period of time whether to assume
                   or reject such contract or lease.

11 U.S.C. § 365(d)(2). “In deciding whether to accelerate the debtor’s decision, the

court must balance the interests of the contracting party against the interests of the

debtor and its estate.” In re Physician Health Corp., 262 B.R. 290, 292 (Bankr.

D.Del. 2001) (citations omitted). “Whether to shorten the time period, (and by how

much), is a matter left to the broad discretion of the bankruptcy court.” In re

Monroe Well Services, Inc., 83 B.R. 317, 323 (Bankr. E.D.Pa. 1988) (citing Matter

of Whitcomb & Keller Mortgage Co., Inc., 715 F.2d 375, 379 (7th Cir. 1983); In re

New York Deli, Ltd., 41 B.R. 198 (Bankr.D.Hawaii 1984).

      14.    The equities in this case clearly favor limiting the time within which

the Debtor may assume the Agreements. The most obvious reason is that the

Debtor is enjoying the benefits of the Agreements without meeting the burdens.

Absent intervention by this Court, the Debtor is incentivized not to assume or

reject the Agreements for as long as possible: they are essentially borrowing


                                         -6-
            Case 18-12012-LSS     Doc 222      Filed 10/23/18   Page 7 of 12



money, interest-free, from Movant with no maturity date and virtually no security.

Movant consented to this impairment for a short time under the Cash Collateral

Order to enable the Debtors to facilitate a sale process, but if they are unsuccessful

in doing so by the stated deadline, Movant’s consent is withdrawn.

      15.    The court in Monroe looked to an early New Jersey case for guidance

on how to exercise this broad discretion:

                   In determining what constitutes a reasonable time within which
                   a debtor should assume or reject a contract, the court should
                   consider a number of factors, including: The nature of the
                   interests at stake, the balance of the hurt to the litigants, the
                   good to be achieved, the safeguards afforded those litigants, and
                   whether the action to be taken is so in derogation of Congress’
                   scheme that the court may be said to be arbitrary. Above all, the
                   court should interpret reasonable time consistent with the broad
                   purpose of Chapter 11, which is to permit successful
                   rehabilitation of debtors.

In re Dunes Casino Hotel, 63 B.R. 939, 949 (D.N.J.1986) (citations omitted) (cited

by Monroe, 83 B.R. at 323). Most of these factors also militate in favor of limiting

the time for the Debtor to assume or reject the Agreements:

              The nature of the interests at stake: Movant owns the underlying
               intellectual property, which it has granted the Debtor the right to
               distribute in exchange for the Debtor’s division of the proceeds.
               The language of the Agreements is even worded such as to find
               that the proceeds belong to Movant and the Debtor is merely a
               custodial conduit for their division.

              The balance of the hurt to the litigants, and the good to be
               achieved: At the moment the Debtor and Movant are at a point of
               imbalance, significantly favoring the Debtor. The Debtor receives
               cash and gives only a virtually unsecured debt in return with no


                                         -7-
                Case 18-12012-LSS    Doc 222      Filed 10/23/18   Page 8 of 12



                    solid indicator about whether it will be collectable. As a
                    concession towards effectuating a robust sale process, Movant
                    consented for a short time to allow the Debtor to use cash collateral
                    in accordance with the budget, but once that time is up, the balance
                    should tip back to center.

                  The safeguards afforded those litigants: at the moment, Movant’s
                   primary safeguard is the possibility that a sale of the Agreements
                   will both cure any defaults and provide Movant assurance that a
                   more solvent buyer will be in a position to service the balance of
                   the contracts. Once that safeguard is mooted, Movant will be in
                   significant danger of losing every additional dollar that the Debtor
                   receives on account of the Films.

          16.    “Above all, the court should interpret reasonable time consistent with

the broad purpose of Chapter 11, which is to permit successful rehabilitation of

debtors.” Dunes, supra. The Debtor has requested time to accomplish this purpose,

but this time cannot be limitless—especially if the Debtor is not paying for the use

of the intellectual property from which it continues to draw income.

          17.    Therefore, Movant believes that the Debtor should be compelled to

assume or reject each of the Agreements within four weeks after the current date

scheduled for the sale hearing. This will give the Debtor sufficient time to seek

approval of a buyer and close the sale of the Agreements if that is going to be the

result.




                                            -8-
             Case 18-12012-LSS    Doc 222      Filed 10/23/18   Page 9 of 12



II.    EFFECTIVE AT THE SAME TIME AS THE REJECTION OF ANY OF
       THE AGREEMENTS, ANY SUBDISTRIBUTION AGREEMENT(S)
       BETWEEN THE DEBTOR AND THIRD PARTIES REGARDING THE
       RESPECTIVE FILM(S) SHOULD ALSO BE REJECTED.

       18.    To the extent that the Debtor rejects any of the Agreements, the

Debtor’s rights in any intellectual property thereunder should be terminated.

Should the Debtor attempt to continue its relationships under subdistribution

agreements, it would violate Movant’s interest in that property. It therefore should

not be permitted.

       19.    Therefore, to the extent that the Debtor is party to an executory

contract in which it purports to license to a third party the right to sub-distribute

any Films in connection with which the Debtor has rejected the Agreements, it

would be appropriate to compel rejection of that subdistribution agreement at the

same time.

III.   THE DEBTOR SHOULD TURN OVER TO MOVANT ANY
       REMAINING DEPOSITS OR ESCROWS RELATING TO P&A
       EXPENSES UNDER ANY OF THE AGREEMENTS.

       20.    Each of the Agreements provides for the contributor, manner of

payment, and manner of recoupment of certain prints and advertising costs

(“P&A”) in connection with its respective Film. The Agreement relating to the

Film Spark required (at ¶ 3) that Movant make an initial deposit of $5 million

towards the P&A into a segregated account in the Debtor’s name (the “Spark

Escrow Account”), in installments governed by the agreement. Under that


                                         -9-
            Case 18-12012-LSS    Doc 222    Filed 10/23/18   Page 10 of 12



Agreement, the Debtor was permitted to use the funds in the Spark Escrow

Account for enumerated purposes only (relating to the P&A for that Film) and only

in accordance with a mutually agreed budget. The Debtor was not permitted to use

the funds in the Spark Escrow Account for any reason or in any other manner or to

commingle the funds from that account with the Debtor’s own funds, and the

Debtor was obligated to provide regular reporting of disbursments from that

account.

      21.    According to the last report produced by the Debtor, there remains a

$400,205.64 balance in the Spark Escrow Account. Regardless of whether the

Spark Agreement is rejected, the funds from the Spark Escrow Account should be

retuned to Movant in the ordinary course of business. Based upon the timing of the

release of the Film and the last reports received from the Debtor, no further P&A

expenses should be incurred in connection with Spark, so the funds in that account

should be returned to Movant.

      22.    The Debtor has reported that prepaid P&A funds for Movant’s other

two Films have already been applied to actual expenses and so no balance exists in

the Debtor’s custody, possession, or control. In the event it is later discovered that

some of those funds exist, however, those amounts should be returned to Movant

as well.




                                         -10-
            Case 18-12012-LSS    Doc 222    Filed 10/23/18   Page 11 of 12



IV.   THE CASH COLLATERAL ORDER SHOULD BE AMENDED SO AS
      TO PROHIBIT THE USE OF THE REVENUES RECEIVED ON
      ACCOUNT OF THE AGREEMENTS EXCEPT AS SET FORTH IN THE
      AGREEMENTS, AND MOVANT IS ENTITLED TO RELATED RELIEF.

      23.    Until rejection of any of the Agreements, the Debtor should be

required to pay for the assets it is using, in the form of turnover of the revenues to

Movant in accordance with the terms of each respective Agreement. To the extent

that the Cash Collateral Order permits the use of cash collateral without payment

of such amounts to Movant in the ordinary course of business, that order should be

modified. To the extent that any such amounts are not turned over to Movant, that

order should be modified to prohibit the Debtor from using any revenues received

on account of the Agreements.

      24.    Movant is also entitled to adequate protection of its interest as

counterparty to the Agreements by conditioning Movant’s ongoing obligations

under the agreements (including but not limited to the licensing of the intellectual

property constituting the films) upon the Debtor’s compliance with the terms

described above.

      25.    Finally, Movant is entitled to relief from the automatic stay to

terminate any of the Agreements that are rejected and/or breached by the Debtor

and to contract directly with other distributors and third parties with respect to

distribution of the Films, including but not limited to any of the parties that had or

have subdistribution agreements with the Debtor.


                                         -11-
            Case 18-12012-LSS    Doc 222     Filed 10/23/18   Page 12 of 12



                                  CONCLUSION

      26.    In conclusion, Movant is entitled to the relief described above.

      WHEREFORE, Movant respectfully requests that this Court enter an order,

substantially in the form appended hereto:

      (A)    Directing that each of the Agreements be rejected by the Debtor
             automatically within 28 days after entry of the order, except to the
             extension the Debtor files a motion to assume them and tenders the
             full cure amount in cash;

      (B)    Directing that, effective at the same time as the rejection of any of the
             Agreements, any subdistribution agreement(s) between the Debtor and
             third parties regarding the respective Film(s) should also be rejected;

      (C)    Requiring the Debtor to turn over to Movant any remaining deposits
             or escrows relating to P&A expenses under any of the Agreements,
             including but not limited to the Spark Escrow Account;

      (D)    Modifying the Cash Collateral Order so as to prohibit the use of the
             revenues received on account of the Agreements except as set forth in
             the Agreements, and granting the related relief described above; and

      (E)    Granting Movant such further relief as this Court deems just and
             proper.

Dated: October 23, 2018                Respectfully submitted,
       Wilmington, Delaware
                                       HILLER LAW, LLC


                                        /s/ Adam Hiller
                                       Adam Hiller (DE No. 4105)
                                       1500 North French Street, 2nd Floor
                                       Wilmington, Delaware 19801
                                       (302) 442-7677 telephone
                                       ahiller@adamhillerlaw.com

                                       Attorney for Redrover Co. Ltd., Movant


                                         -12-
